Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on August 23, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 4, 7, 13, 16,1 19–21, and 25 are now amended.
New claim 26 is now added.
Claims 1–26 are pending in the application. 
Priority
The Applicant’s remarks concerning the lack of adequate written support for claim 4 in Provisional Application No. 62/347,214 (hereafter “Provisional Application”) have been considered, and are persuasive. Specifically, the Examiner is persuaded by the Applicant’s disclaimer that “that the term ‘autonomous’ relates to the collection of the actions which is part of the solution, and not to the execution of the actions performed by humans.” (Response 8). In view of this claim scope, the Office now agrees that claim 4 complies with the requirements for claiming priority.
The Applicant’s remarks concerning the lack of adequate written support for claim 6 in the Provisional Application have also been considered, but are not persuasive. 
The Applicant contends that “slowing down the collection as provided in the Provisional Application in order not to overload the database and lower the burden, necessarily implies retrieving fewer actions, e.g., a subset of the plurality of actions, as recited by Claim 6.” (Response 9) (citing Provisional Application 6 ll. 5–8). But, respectfully, that is not what claim 6 requires.
Claim 6 requires “a subset” of the action events to be retrieved “once said subset”—i.e., the same subset that is to be retrieved—“exceeds a pre-defined threshold level.” The word “once” in claim 6 is meant in its conditional/conjunctive sense (e.g., “She will come outside once she finishes her homework”). Putting it together, claim 6 requires a method that does not retrieve a subset of action events until “said subset” exceeds a pre-defined level. Once said subset exceeds a predefined level, said subset is retrieved.
According to the Applicant, a “subset of the plurality of actions” is inherent to retrieving fewer actions, and retrieving fewer actions is inherent to (or “necessarily implies”) slowing down the collection, (Response 9), but there are two flaws in this argument. First, the Applicant has not presented any evidence to support its allegation of inherency. Second, even if the Applicant could show the inherency exists, that is not what claim 6 requires. Claim 6 requires collecting the whole plurality of action events because that is what parent claim 1 requires. See 35 U.S.C. § 112(d). Slowing down the collection of action events, as disclosed in the Provisional Application, does not involve collecting fewer than the plurality, it merely involves collecting the whole plurality slower. 
Accordingly, claim 6 continues not to comply with the requirements for claiming the benefit of priority.
Informalities
The present amendment appears to correct the informalities raised in the objections to claims 7, 16, and 19–21. Therefore, those grounds of objection are withdrawn.
Indefiniteness under 35 U.S.C. § 112(b)
In response to the rejection of claim 4 under 35 U.S.C. § 112(b), the Applicant amended claims 1 and 4 by moving the indefinite limitation of claim 4 into parent claim 1. Accordingly, claim 1 is now rejected under 35 U.S.C. § 112(b) for reciting this indefinite limitation. The Applicant’s arguments with respect to the limitation have been considered, but are not persuasive.
The Applicant alleges, without evidence, “that a person of ordinary skill in the art would understand the meaning of the claims, when read in light of the specification, to mean that the action events are collected autonomously and without the assistance of the application itself, while the application is operating.” (Response 10–11). But even if we were true, the claim would still be indefinite, because the Applicant’s definition still requires the application operate in order to collect the action events. If the application needs to “operate” in order to collect action events, then, by definition, the collection clearly depends upon the application. Moreover, the claim does not actually say that the collection is “without the assistance of the application itself,” rather, the claim uses the much broader term “independently.” 
The Applicant also contends that “the events are collected based on the actions of the users with the displayed objects presented by the application,” (Response 11) but again, this argument merely shows that the action event collection is dependent upon the application presenting the displayed objects, and therefore, dependent upon the application.
The Applicant further contends that collection is independent because it can be performed “without having prior knowledge of the application, including for example what the meaning of the objects is, what the application does, the business processes that the application supports, or the like,” (Response 11) but “prior knowledge” merely describes the state of the software prior to performing the collection, whereas the contested limitation describes the collection itself being independent.
The Applicant further contends that collection is independent because it can involve “analyzing the loaded page, its HTML representation, the document object model (DOM) thereof, or the like,” (Response 11), but this is merely a description of what the tracking agent 212 does prior to collecting the action events, i.e., how the invention gains sufficient knowledge of the application so that it can subsequently capture the action events accurately—after gaining prior knowledge of the application.
The Applicant further contends that collection is independent because in claim 1, “the application presents a plurality of pages, and there is no requirement for any further activity by the application beyond presenting the pages,” (Response 11) but this is not true, because the claim specifically requires collecting a plurality of action events generated by users who are interacting with the application. As such, the collection of action events necessarily depends on the composition of the pages presented by the application. For example, an action event describing a user clicking a button in the application necessarily depends upon the application presenting that button for clicking, irrespective of whether the invention had knowledge of the button prior to it being clicked.
The Applicant further contends that claim 7 provides examples of generic user actions “which are not unique to any application,” but even claim 7 says that identifying the action events requires “identifying at least one of a plurality of displayed objects in each of said plurality of pages,” and then detecting the generic action as applied to the object displayed by the application. 
In view of the foregoing, the rejection of the claims under 35 U.S.C. § 112(b) stands.
Novelty
Claims 1–3, 5, 7, 9–15, and 17–25 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0159345 A1 (“Gonslaves”). The Applicant’s amendment and remarks have been considered, but are not persuasive of novelty.
The Applicant contends that it amended claim 1 to recite part of former claim 4, and that, since the Applicant disagrees with the obviousness rejection of claim 4, the novelty rejection of claim 1 should be withdrawn. (Response 13). However, the portion that the Applicant argues on page 13 of the Response is the “no prior knowledge” requirement of claim 4, (See Response 13), which the Applicant did not roll up to claim 1. Accordingly, the Applicant’s arguments concerning whether or not Gonslaves’s sysetm has prior knowledge of the monitored application cannot persuade the Examiner to withdraw the rejection of claim 1. In fact, the presence of the “no prior knowledge” requirement in dependent claim 4 gives rise to a presumption that parent claim 1 is not limited in this way. Under the doctrine of claim differentiation, “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.”  Phillips  v. AWH Corp, 415 F.3d 1303, 1315 (Fed. Cir. 2005). In other words, since the invention of claim 4 has no prior knowledge of the application, we must presume that the invention of claim 1 is allowed to have prior knowledge of the application.
The Applicant also contends that “Gonsalves does not teach or suggest autonomous collection independent of said application,” because Gonslaves has a “specification 412.” (Response 13–14). The Examiner respectfully disagrees. The Applicant is reminded of its earlier argument in the Response, where, asserted the meaning of “independent:”
[A] person of ordinary skill in the art would understand the meaning of the claims, when read in light of the specification, to mean that the action events are collected autonomously and without the assistance of the application itself, while the application is operating.
(Response 10–11) (emphasis added).
Gonslaves’s optional use of a specification 412 conforms to the Applicant’s definition, because using a specification 412 does not require assistance from the application itself; the specification 412 is clearly shown as separate from the application in Gonslaves’s application. Accordingly, this argument does not persuade the Examiner to withdraw the rejection of claim 1. Likewise, the related argument on page 14 that “the mere existence of specification 412 within tracking module 410 is not questionable” fails to persuade the Examiner to withdraw the rejection of claim 1 for the same reason.
Nor is the Examiner persuaded that paragraph 53 of Gonslaves’s disclosure “demonstrates that it is required to interact with the application, otherwise it is impossible to know that the user is handling the suppliers list without communicating with the underlying application.” (See Response 14). Respectfully, this appears to be an unsupported conclusory statement. The Applicant does not actually know or have any evidence of Gonslaves’s system interacting with the application, rather, the Applicant is merely assuming Gonslaves’s mode of operation without any evidence. 
Moreover, the Applicant is reminded of its earlier argument concerning this limitation, where the Applicant asserted “that the term ‘autonomous’ relates to the collection of the actions which is part of the solution, and not to the execution of the actions performed by humans.” (Response 8). The same can be said for claim 1 as presently amended, which now recites “collecting autonomously a plurality of action events . . . without interacting with said application.” Since “without interacting with said application” apparently applies only to the collection of actions, the same can be said for Gonslaves’s system autonomously collecting the actions of end-users who are interacting with the application being monitored. As required by the claim, Gonslaves’s system merely detects the users consistently selecting a set of suppliers with a high degree of probability in order to make its judgment about how to reconfigure the user interface. It is never shown interacting with the application itself, which is all that is required to meet the bounds of the Applicant’s negative limitation.
Regarding the rejection of claim 13, the Applicant raises two arguments against anticipation, but neither are persuasive. The Applicant’s first argument that “Gonslaves alleged identification of a barrier page is based heavily on Gonslaves’ knowledge of the Application and its cooperation” is not persuasive for two reasons. First, with respect to “knowledge,” there is no requirement in either claim 13 or its parent claim 1 regarding prior knowledge of the application. The Applicant seems to have misread the “no prior knowledge” limitation of claim 4 into claims 1 or 13, but claim 13 does not depend from claim 4, it depends from claim 1. Second, with respect to “cooperation,” the Applicant misread or misunderstood Gonslaves’s disclosure that “the application can further take advantage of usage information to which the backend server already has access.” Gonslaves ¶ 43. In this context “the application” does not refer to the application being tracked, rather, “the application” refers to the separate backend application that tracks the application to be tracked (e.g., tracking module 410). 
The Applicant’s second argument that “Gonslaves teaches away from such claimed subject matter” because it “suggest[s] a manual review and a complete redesign of an area instead of an automated determination” is also unpersuasive for two reasons. First, claim 13 is rejected under 35 U.S.C. § 102, and therefore, a “teaching away” argument is simply inapplicable. See MPEP § 2131.05 (“Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102.”). Second, the Applicant is again mistaken about the scope of the claim. The limitations that claim 13 inherits from claim 1 do not require an automatic redesign of the application being monitored. Instead, the claimed method merely requires “generating automatically at least one recommended adaptation for said application.” Gonlsaves provides a recommendation of adapting the monitored application to better suit its users, e.g., by suggesting that there is an “opportunity to present personalized help content” and/or recommending that there is a need for a redesign. Gonslaves ¶ 43. Accordingly, claim 13 stands anticipated by Gonslaves.
The Applicant contends that the same arguments and amendments are applicable with respect to claim 25, (Response 14) and therefore, so too do the Examiner’s responses to those arguments.
In response to the Applicant’s argument that dependent claims 2, 3, 5, 7, 9–15, and 17–24 are allowable at least by virtue of dependency from an allowable claim, the Examiner’s response is that claim 1 is not allowable for the reasons given above.
Obviousness
The Applicant’s argument concerning the rejection of claim 4 under 35 U.S.C. § 103 (Response 15) has been considered, and is persuasive. The rejection is therefore withdrawn. However, claim 4 is not allowable because it is rejected under 35 U.S.C. § 112(b) as indefinite, by virtue of inheriting the indefinite limitations of its parent claim 1.
PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §§ 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/347,214 (hereafter “Provisional Application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application.
The Provisional Application fails to provide adequate support for retrieving a subset of action events “once said subset exceeds a pre-defined threshold level,” as set forth in claim 6. Instead, the prior-filed application merely discloses the opposite: on page 6, lines 3–8, the data is already being collected, and exceeding the threshold merely causes the system to slow down.
CLAIM OBJECTIONS
The Office objects to claim 1 for having the following informalities. 
First, claim 1 lacks antecedent basis for “said autonomously collecting the plurality of actions,” because the earlier “collecting autonomously” step collects “action events,” not merely “actions.”
Second, the present simple tense of “said plurality of pages are presented on a graphical user interface (GUI)” disagrees with the present continuous tense of the rest of the clause (“collecting autonomously”). Any of the following alternatives would be acceptable:
Option A.	collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users to navigate through a plurality of pages presented by an application to accomplish at least one goal of said application, wherein said plurality of pages are presented on a graphical user interface (GUI) at a plurality of user devices used by said plurality of users

Option B.	collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users to navigate through a plurality of pages presented by an application to accomplish at least one goal of said application, said plurality of pages [[are]] presented on a graphical user interface (GUI) at a plurality of user devices used by said plurality of users

Option C.	collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users to navigate through a plurality of pages presented by an application on a graphical user interface (GUI) at a plurality of user devices used by said plurality of users, to accomplish at least one goal of said application, 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
Claim 1 is indefinite because it recites two limitations that directly contradict each other, and therefore, the scope of the claim cannot be resolved:
(1) collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users to navigate through a plurality of pages presented by an application

(2) autonomously collecting the plurality of actions is conducted independently of said application, and without interacting with said application
These two limitations contradict each other in at least two ways. 
First, it is impossible to collect action events “independently of said application,” because the claim explicitly defines the action events as describing the users’ interactions with the application “to navigate through a plurality of pages presented by [the] application.” In other words, the claim explicitly requires the actions to describe interaction with the application, and therefore depend on the application.
Second, it is impossible to collect the action events “without interacting with said application,” because by definition, the action events are claimed as interactions with the application.
The Examiner recommends the following amendment to correct the indefiniteness issue.
1.	A computer implemented method of adapting an application according to user interaction, comprising: 
using at least one processor for executing a code for: 
collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users to navigate through a plurality of pages presented by an application to accomplish at least one goal of said application, said plurality of pages are presented on a graphical user interface (GUI) at a plurality of user devices used by said plurality of users, wherein said autonomously collecting the plurality of actions does not cause interaction with said application, and wherein said code is distinct from code for said application;
Additionally, in the interest of compact prosecution, the Examiner will continue to apply prior art to the claims as though the above suggestion were in effect. See MPEP § 2173.06 (“when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102 or 103 that renders the prior art applicable based on the examiner’s interpretation of the claim”).
Claims 2–24 
Claims 2–24 and 26 are indefinite because they incorporate the indefinite limitations of their parent claim by reference. See 35 U.S.C. § 112(d). 
Claim 25
Claim 25 is indefinite because in includes the same two contradictory limitations as claim 1.
Claim 26
Claim 26 is indefinite for two reasons. First, claim 26 is indefinite because it incorporates the indefinite limitations of its parent claim by reference.
Second, claim 26 is indefinite because the scope of “support . . . from a provider of said application” is unclear. Neither the claim nor the specification give a standard by which “support” can be measured, making it impossible to know what constitutes “support” for purposes of deciding whether or not the autonomous collection of action events was “supported by” a provider of the application. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 5, 7, and 9–26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0159345 A1 (“Gonslaves”).
Claim 1
Gonslaves discloses:
A computer implemented method of adapting an application according to user interaction, comprising: using at least one processor for executing a code for: 
FIG. 4 illustrates a system with several modules of code 408–420 that, during normal operation of the system, performs the method of claim 1 for the reasons set forth below. “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” MPEP § 2112.02.
The system of FIG. 4 may be implemented in hardware with a generic computer system 600 that has a processor 610 capable of executing the operations described in Gonslaves’s disclosure. Gonslaves ¶ 74.
collecting autonomously a plurality of action events describing a plurality of actions taken by a plurality of users 
“The computer system 402 includes a tracking module 410 that documents or otherwise registers some or all of the users’ actions” taken in one or more application programs 408. Gonslaves ¶ 59. “The tracking module 410 can store or otherwise memorialize the tracked activities in a user behavior repository 414, such as a database or a storage facility.” Gonslaves ¶ 61.
to navigate through a plurality of pages presented by an application to accomplish at least one goal of said application, said plurality of pages are presented on a graphical user interface (GUI) at a plurality of user devices used by said plurality of users, 
“In some implementations, [the] one or more of the application programs 408 include an ERP application.” Gonslaves ¶ 58. Importantly, “[i]n an ERP system, for example, the backend application server knows about everything that is occurring in the application among multiple users at different locations,” including “where [the users] are at in the application, how long they have been on the current screen, [and] where they came from.” Gonslaves ¶ 40.
wherein said autonomously collecting the plurality of actions is conducted independently of said application, and without interacting with said application;
Per the 35 U.S.C. § 112(b) rejection above, this claim element will be treated as though it limits claim 1 in the following ways: (1) the code/process responsible for collecting the plurality of action events is separate (i.e. “independent”) from the actual application that it monitors, and (2) the mere act of collecting the action events does not cause interaction with said application itself (in other words, “said autonomously collecting” is conducted without the autonomous collection “interacting with said application”).
Regarding (1), FIG. 4 illustrates tracking module 410 as separate from the user interfaces 404 with which each user interacts. See Gonslaves FIG. 4 and ¶ 61.
Regarding (2), rather than interacting directly with the app program 408, “[t]he tracking module 410 can store or otherwise memorialize the tracked activities in a user behavior repository 414, such as a database or a storage facility.” Gonslaves ¶ 61.
analyzing said plurality of action events 
“With reference now again to FIG. 4, the computer device 402 includes an analyzer module 416 that analyzes the user behavior data 414.” Gonslaves ¶ 68.
to identify at least one behavioral pattern of at least some of said plurality of users for accomplishing said at least one goal; 
“In some implementations, the analyzer module 416 looks for one or more usage patterns in the user behavior data 414.” Gonslaves ¶ 68. Specifically, “the analyzer module 416 can read or otherwise access at least one of the usage pattern criteria 418 and analyze the user behavior data 414 to see if it meets the criterion or criteria.” Gonslaves ¶ 69. 
and generating automatically at least one recommended adaptation for said application according to said at least one behavioral pattern to adapt a layout of said application in order to increase a probability for at least one user to successfully accomplish said at least one goal.
Finally, “the analyzer module 416 generates one or more personalization record 420 based on the analysis,” which “reflect one or more usage patterns that have been identified in the user behavior data 414, and can contain specific executable instructions for modifying the UI.” Gonslaves ¶ 73. For example, “the personalization record 420 defines what input controls of the UI 100 (FIGS. 1A-F) that should be omitted when generating the UI 200 (FIG. 2) and/or the UI 300 (FIGS. 3A-C).” Gonslaves ¶ 73.
Claim 2
Gonslaves discloses the computer implemented method of claim 1, 
wherein said application is a web based application accessible by a web browser used by at least one of said plurality of users.
“The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them.” Gonslaves ¶ 81. One such “combination of them” would therefore include the Internet browser embodiment.
Claim 3
Gonslaves discloses the computer implemented method of claim 1, 
wherein said application is a local application executed locally by a device associated with one of said plurality of users.
“The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them.” Gonslaves ¶ 81. One such “combination of them” would therefore include the embodiment consisting of “a front-end component, such as a client computer having a graphical user interface.”
Claim 5
Gonslaves discloses the computer implemented method of claim 1, further comprising 
each of said plurality of users is assigned a unique identification tag to identify said each user in a plurality of sessions in which said each user uses said applications.
“In some implementations, the user behavior data when captured contains the basic information about what user took what action, and when. Accordingly, the user behavior repository 414 can store raw tracking data organized by one or more of user identity, action name, and timestamp.” Gonslaves ¶ 62.
Claim 7
Gonslaves discloses the computer implemented method of claim 1, 
wherein said plurality of action events are identified by identifying at least one of a plurality of displayed objects in each of said plurality of pages and detecting at least one action of said plurality of actions made by at least one of said plurality of users to interact with said at least one displayed objects, said action is a member of a group consisting of: select, point, click, swipe, hover and type.
“At any given time, the server knows how many users are on the system, where they are at in the application, how long they have been on the current screen, . . . which features they are using, what types of events they are creating, [and] which fields they are using.” Gonslaves ¶ 40.
Claim 9
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis comprises analyzing said plurality of action events taken by at least one of said plurality of users over a plurality of sessions in which said each user uses said applications.
“For example, given a user who has a recurring sourcing project for office supplies, the system can keep metrics about how this user is interacting with the system and executing the event. After executing similar events up to the point where the system reaches a defined data collection threshold for the usage patterns, it will have enough information to optimize the application for this specific user whenever he or she creates sourcing events of this type.” Gonslaves ¶ 41.
Claim 10
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis automatically identifies said at least one goal by analyzing at least some of said plurality of actions.
“Best practices scenarios can be created based on captured usage patterns and statistics for many users. If a sufficient number of users have sourced the same category of goods and there are enough commonalities in how they execute the project, a usage pattern can be identified and the system can automatically identify this as a best practice scenario for the sourcing process.” Gonslaves ¶ 42.
Claim 11
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis comprises identifying at least one error made by at least one of said plurality of users in at least one of said plurality of pages.
“As another example, if users always trigger errors in a particular area of the application, this can provide an opportunity to present personalized help content.” Gonslaves ¶ 43.
Claim 12
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis comprises clustering said plurality of users to a plurality of user segments to associate said at least one behavioral pattern with at least one of said plurality of user segments.
“A usage pattern can be based on fewer than all of the tracked users. In some implementations, one or more thresholds (e.g., a majority rule) are defined for the criterion. For example, the threshold for omitting a UI aspect can be set relatively high, such as at 99% or above. That is, if it is detected that 99% or more of the users skip a particular aspect, only then is the criterion for a usage pattern satisfied so that the aspect will be removed.” Gonslaves ¶ 70.
Claim 13
Gonslaves discloses the computer implemented method of claim 1, wherein said analysis comprises: 
identifying at least one barrier page of said plurality of pages, said at least one barrier page reduces said probability for at least some of said plurality of users to successfully accomplish said at least one goal; and
“In some implementations, the application can further take advantage of usage information to which the backend server already has access.” Gonslaves ¶ 43. Specifically, the server knows “what types of errors [the users] run into,” Gonslaves ¶ 40, and can therefore determine “if users always trigger errors in a particular area of the application.” Gonslaves ¶ 43.
automatically determining that said at least one barrier page is improvable by adding a displayed instruction to the user interface.
Continuing with this example, “if users always trigger errors in a particular area of the application, this can provide an opportunity to present personalized help content.” Gonslaves ¶ 43.
Claim 14
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis further comprises rating a significance of each of said plurality of action events with respect to said probability.
“Other thresholds and/or criteria can be used. For example, it can be taken into account which user(s) finished the process (e.g., of creating a business document) the fastest. The order in which these users performed the actions can be defined as a best practice scenario. As another example, among the users who are the slowest to complete the process, one or more common characteristics can be identified, such as: ‘the user performed the action X only at the very end, which in turn made it necessary to perform multiple updates elsewhere.’” Gonslaves ¶ 72.
Claim 15
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis further comprises analyzing an active time duration and an idle time duration spent by each of said plurality of users in each of said plurality of pages 
Gonslaves discloses recording both the times that the user transitions from one action to another (active time), while further recording the time that elapses in between (idle time). See Gonslaves ¶ 63 (“For example, the time that elapses from the moment the user performs one action until the next individually tracked action can be defined as the amount of time that the user spent on performing the latter action.”)
in order to determine a level of understanding of said each page by said each user.
“For example, if users are spending a lot of time in one particular area of the application, this could be an indicator to the product team that that this area needs to be redesigned.” Gonslaves ¶ 43.
Claim 16
Gonslaves discloses the computer implemented method of claim 1, 
wherein said analysis further comprises analyzing at least one context characteristic of at least some of said plurality of action events to identify said at least one behavioral pattern, said at least one context characteristic is a member of a group consisting of: a time of day, a date, and a location of said user.
“In some implementations, the user behavior data when captured contains the basic information about what user took what action, and when. Accordingly, the user behavior repository 414 can store raw tracking data organized by . . . timestamp.” Gonslaves ¶ 62.
Claim 17
Gonslaves discloses the computer implemented method of claim 1, wherein said analysis further comprises 
estimating at least one intention of at least one of said plurality of users by analyzing said plurality of action events initiated by said at least one user.
“If a sufficient number of users have sourced the same category of goods and there are enough commonalities in how they execute the project, a usage pattern can be identified and the system can automatically identify this as a best practice scenario for the sourcing process (the ‘best practice’ for short). Thus, even if a current user has never created a sourcing project for a given category of item, the best practice can be offered as a support and guidance to the user. For example, in the procedure of creating the sourcing project, the user can be presented with the option of automatically using a best practice or starting from scratch.” Gonslaves ¶ 42.
Claim 18
Gonslaves discloses the computer implemented method of claim 1, 
wherein said at least one recommended adaptation includes a suggested modification to change a navigation path of said application.
“The order in which these users performed the actions can be defined as a best practice scenario. As another example, among the users who are the slowest to complete the process, one or more common characteristics can be identified, such as: ‘the user performed the action X only at the very end, which in turn made it necessary to perform multiple updates elsewhere.’” Gonslaves ¶ 72.
Claim 19
Gonslaves discloses the computer implemented method of claim 1, 
wherein said at least one recommended adaptation includes a suggested modification to manipulate a user interface of at least one of said plurality of pages in order to improve a user experience provided by said application.
“In some implementations, the personalization record 420 is created to reflect one or more usage patterns that have been identified in the user behavior data 414, and can contain specific executable instructions for modifying the UI.” Gonslaves ¶ 73.
Claim 20
Gonslaves discloses the computer implemented method of claim 1, wherein
said at least one recommended adaptation includes a suggested modification to manipulate at least one object displayed in at least one of said plurality of pages, 
“In some implementations, the personalization record 420 is created to reflect one or more usage patterns that have been identified in the user behavior data 414, and can contain specific executable instructions for modifying the UI.” Gonslaves ¶ 73.
said manipulation is selected from a group consisting of: addition, removal, change and relocation.
“As another example, the personalization record 420 defines what input controls of the UI 100 (FIGS. 1A-F) that should be omitted when generating the UI 200 (FIG. 2) and/or the UI 300 (FIGS. 3A-C). The personalization record 420 can also include the code or other instructions for switching between the old and new UI, for example in response to the user activating the button 204 (FIGS. 2, 3).” Gonslaves ¶ 73.
Claim 21
Gonslaves discloses the computer implemented method of claim 1, wherein
said at least one recommended adaptation includes a suggested modification to manipulate at least one guidance instruction presented for said application in at least one of said plurality of pages to assist said plurality of users in said navigation, said manipulation is selected from a group consisting of: addition, removal, change and relocation.
“As another example, if users always trigger errors in a particular area of the application, this can provide an opportunity to present personalized help content.” Gonslaves ¶ 43.
Claim 22
Gonslaves discloses the computer implemented method of claim 1, 
further comprising providing said at least one recommended adaptation to a provider of said application.
“Here, the analyzer module 416 generates one or more personalization record 420 based on the analysis.” Gonslaves ¶ 73.
Claim 23
Gonslaves discloses the computer implemented method of claim 1, further comprising 
alerting a provider of said application in case a change is detected in said at least one behavioral pattern.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04.
Here, the step of alerting a provider in claim 23 is contingent upon the unmet condition precedent of detecting a change in the at least one behavioral pattern. The method doesn’t actually detect the change, rather, it merely says what to do if a change were to be detected. Accordingly, Gonslaves does not need to disclose the contingent limitation of claim 23 in order to anticipate claim 23.
Claim 24
Gonslaves discloses the computer implemented method of claim 1, further comprising 
automatically adapting said application according to said at least one recommended adaptation.
In one example, “if it is detected that 45% or more of the users perform a particular action first or early in the sequence, then the UI can automatically be modified to ensure that this aspect is visible to the user at the beginning of the process.” Gonslaves ¶ 71.
Claim 25
Claim 25 is directed to a system that performs substantially the same method as claim 1, and is therefore rejected according to the same findings and rationale provided above.
Claim 26
Gonslaves discloses the computer implemented method of claim 1,
wherein said autonomous collection of plurality of action events uses neither support nor an Application Programing Interface (API) provision from a provider of said application.
The rejection of claim 1 maps the autonomous collection step to paragraphs 59 and 61 of Gonslaves’s disclosure. Neither paragraph mentions a provider of the app program 408 providing “support” in order to collect the user behavior, nor does either paragraph mention the use of an API to autonomously collect the user behavior. In fact, an API is not mentioned anywhere in Gonslaves’s disclosure, nor is any “provider” of the monitored application. Gonslaves therefore falls within the scope of this negative limitation. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	GONSLAVES AND KELLEHER TEACH CLAIM 6.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Gonslaves as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0286558 A1 (“Kelleher”).
Claim 6
Gonslaves suggests waiting until there are a threshold amount of usage patterns to make a change to the interface, see Gonslaves ¶¶ 41 and 70–71, but does not appear to explicitly disclose applying that threshold to the retrieval of usage patterns, as required by claim 6.
Kelleher, however, teaches a method wherein 
at least a subset of said plurality of action events initiated by a respective one of said plurality of users is retrieved once said subset exceeds a pre-defined threshold level.
“The tracking event generator 104 monitors the number of tracking events stored on the client device and, when the number of tracking events reaches a threshold (for example 20 tracking events), the tracking event generator 104 transmits the batch of locally stored tracking events to the backend server 106 for further processing.” Kelleher ¶ 52.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Gonslaves’s tracking system in the same way that Kelleher’s tracking event generator 104 improved Kelleher’s tracking system. One would have been motivated to combine Kelleher with Gonslaves because batch processing the events allows the client to devote more resources to tracking the events, since the client no longer needs to continuously update the tracking server. 
II.	GONSLAVES AND CHU TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Gonslaves as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0359584 (“Chu”).
Claim 8
Gonslaves teaches the computer implemented method of claim 1, but does not appear to explicitly disclose the flow graph model set forth in claim 8.
Chu, however, teaches a method of monitoring and analyzing user interactions with a user interface, wherein:
said analysis is conducted on a flow graph model created to represent said application, said flow graph model includes a plurality of nodes each associated with one of said plurality of pages and a plurality of edges each connecting a pair of said plurality of nodes, 
“Referring now to FIG. 5, a graphical representation of a usage model 500 for an application is shown, according to some implementations. As shown, usage model 500 may be generated based on usage metrics regarding the application. Usage model 500 may be generated using metrics from the local client device or may be generated using metrics from any number of client devices,” Chu ¶ 45, but in either case, the model 500 “may be implemented as a directed graph (e.g., a digraph) in which nodes in the graph represent different application states and directed edges of the graph connecting nodes represent state transitions within the application.” Chu ¶ 46.
each of said plurality of edges is assigned with a weight indicating a probability of transition between a respective pair of said plurality of pages.
“According to various implementations, edges 510–540 representing state transitions in usage model 500 may be associated with probability values that represent the likelihood of a particular state transition occurring during use of the application. The probabilities may be generated, for example, based on a history of use of the application by one or more client devices.” Chu ¶ 49.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Chu’s usage model 500 when performing the analysis with Gonslaves’s tracking system. One would have been motivated to combine Chu with Gonslaves because a graph model helps “determine whether a particular chain of state transitions is considered to be abnormal or unexpected,” thereby facilitating discovery of problematic use cases. See Chu ¶ 50.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
    

    
        1 Claim 16 is missing an underline to show the insertion of the comma between the last two elements of its Markush group. The Examiner will nevertheless treat claim 16 on its merits.